Citation Nr: 1748203	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  11-12 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for service-connected left knee arthritis prior to June 16, 2010.

2.  Entitlement to a disability rating in excess of 30 percent for service-connected left knee instability prior to June 16, 2010.  

3.  Entitlement to a disability rating in excess of 10 percent for service-connected right knee arthritis prior to June 29, 2011.  

4.  Entitlement to a disability rating in excess of 30 percent for service-connected right knee instability prior to June 29, 2011.  


ORDER

A 20 percent disability rating, but no higher, for the period prior to June 16, 2010, for service-connected left knee arthritis is granted.  

A 30 percent disability rating, for the period beginning September 10, 2008, but no earlier, for service-connected left knee instability is granted.

A 20 percent disability rating, but no higher, for the period prior to June 29, 2011, for service-connected right knee arthritis is granted.  

A 30 percent disability rating, for the period beginning September 10, 2008, but no earlier, for service-connected right knee instability is granted.


FINDINGS OF FACT

1.  Beginning September 10, 2008, it is factually ascertainable that an increase in instability occurred respecting the Veteran's bilateral knees; there is no evidence of an increase in instability of either knee prior to that date.  

2.  For the relevant appeal period prior to the Veteran's respective total knee replacement procedures, the evidence demonstrates that the Veteran's bilateral knee disabilities more closely approximate to dislocation of the semilunar cartilage with frequent episodes of "locking," pain, and effusion.

3.  For the relevant appeal period prior to the Veteran's respective total knee replacement procedures, the Veteran's bilateral knees are not shown to have limitation of extension to more than 10 degrees; limitation of flexion to less than 100 degrees; any evidence of ankylosis of either of the knees; any evidence of tibia and fibula impairments of the respective leg due to the bilateral knee disabilities; or, genu recurvatum of either leg.


CONCLUSIONS OF LAW

1.  The criteria for establishing a 20 percent disability rating, but no higher, for service-connected left knee arthritis for the period prior to June 16, 2010, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5256, 5258-5263 (2016).

2.  The criteria for establishing a 30 percent disability rating for service-connected left knee instability, beginning September 10, 2008, but no earlier, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2016).

3.  The criteria for establishing a 20 percent disability rating, but no higher, for service-connected right knee arthritis for the period prior to June 29, 2011, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5256, 5258-5263 (2016).

4.  The criteria for establishing a 30 percent disability rating for service-connected right knee instability, beginning September 10, 2008, but no earlier, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran had active service from September 1988 to June 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in Columbia, South Carolina, that denied increased disability ratings for the Veteran's service-connected bilateral knee disabilities.  The Veteran testified at a Board hearing before the undersigned in September 2012.  The Board remanded this case for additional development in June 2014 and again in December 2016.  The case has been returned to the Board at this time for further appellate review.  

The Board reflects that during the pendency of this appeal, the Veteran underwent total knee arthroplasty procedures of the left and right knees on June 16, 2010, and June 29, 2011, respectively.  The Board further reflects that the Veteran has been assigned 100 percent disability ratings under 38 C.F.R. § 4.30 and under Diagnostic Code 5055 for the left and right knee disabilities for the periods of June 16, 2010, through July 31, 2011, and June 29, 2011, through July 31, 2012, respectively.  

The Board notes that during the pendency of the December 2016 remand, the Agency of Original Jurisdiction (AOJ), in a May 2017 rating decision, awarded 60 percent disability ratings for the Veteran's left and right knee disabilities under Diagnostic Code 5055, effective August 1, 2011 and August 1, 2012, respectively.  The highest possible disability rating under Diagnostic Code 5055, for a total knee replacement, is 60 percent.  Accordingly, as the highest possible disability rating for the Veteran's bilateral knee disabilities has been assigned since June 16, 2010, and June 29, 2011, respectively, the full award of benefits sought on appeal since those respective dates has been awarded and the Board will only address evaluation of the Veteran's bilateral knee disabilities prior to the date of the respective total knee replacement procedures in this case.  

As a final matter, in the May 2017 rating decision, the AOJ also awarded 30 percent disability ratings for the Veteran's left knee instability and right knee instability, effective August 25, 2009 through June 16, 2010, and December 25, 2008 through June 29, 2011, respectively.  The Board has therefore recharacterized the issues on appeal in order to comport with those awards of benefits.  

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  With respect to the claims herein decided, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability ratings is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  

In determining the appropriate disability rating for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  

Under 38 C.F.R. § 4.59, painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. § 4.40 and § 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995). Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Pain itself does not rise to the level of functional loss as contemplated by § 4.40 and § 4.45, but may result in functional loss only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, coordination or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  

Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).

In this case, the Board reflects that the Veteran filed his claim for increased disability rating of his bilateral knee disabilities on May 5, 2009.  In conjunction with this decision, the Board has therefore considered the evidence of record since May 5, 2008.  See 38 C.F.R. § 3.400(o) (2016).  

Throughout the appeal period, the Veteran's bilateral knee arthritis has been assigned 10 percent disability ratings, respectively, under Diagnostic Code 5010.  The Veteran also has been assigned separate 30 percent disability ratings for his bilateral knee instability, respectively, under Diagnostic Code 5257.  

Diagnostic Codes 5003 and 5010 rate arthritic conditions.  A 10 percent disability rating is warranted when there is X-ray evidence of involvement of two or more major joints or minor joint groups; a 20 percent disability rating is warranted when there is involvement of two or more major joints or minor joint groups with occasional incapacitating episodes.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2016).  Additionally, a 10 percent disability rating is warranted for noncompensable limitation of motion for effected joints, provided that there is objective X-ray evidence of arthritis and objective evidence of swelling, muscle spasm, or other satisfactory evidence of painful motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.

Although the Board acknowledges that the Veteran has arthritis of his bilateral knees in this case, the Veteran has already been assigned the highest possible disability rating under Diagnostic Codes 5003 and 5010 throughout the appeal period for those disabilities, as each of those joints is a single major joint.  Thus, a higher disability rating is not applicable for the Veteran's bilateral knee disabilities respecting Diagnostic Codes 5003 and 5010, and the Board will no longer discuss those Diagnostic Codes in this case.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010.  

The Board notes that the normal range of motion of the knee is to zero degrees (full extension) to 140 degrees (full flexion).  38 C.F.R. § 4.71a, Plate II.

When flexion of the knee is limited to 45 degrees, a 10 percent rating may be assigned.  When flexion is limited to 30 degrees, a 20 percent disability rating may be assigned.  A 30 percent rating may be assigned when flexion of the leg is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

When extension of the knee is limited to 10 degrees, a 10 percent disability rating may be assigned.  When extension is limited to 15 degrees, a 20 percent disability rating may be assigned.  When limited to 20 degrees, a 30 percent rating may be assigned.  When extension is limited to 30 degrees, a 40 percent disability rating is assignable.  A 50 percent disability rating may be assigned when extension of the leg is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Slight recurrent subluxation or lateral instability warrants a 10 percent disability rating.  A 20 percent rating requires moderate recurrent subluxation or lateral instability.  A 30 percent rating requires severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Dislocation of the semilunar cartilage of the knee with frequent episodes of "locking," pain and effusion into the joint warrants a 20 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Diagnostic Code 5256 provides a 30 percent disability rating for favorable ankylosis of the knee joint in full extension, or unfavorable ankylosis in slight flexion between zero and 10 degrees.  A 40 disability rating is warranted for unfavorable ankylosis in flexion between 10 and 20 degrees, and a 50 percent disability rating is warranted for unfavorable ankylosis between 20 and 45 degrees.  Finally, a 60 percent disability rating is warranted for extremely unfavorable ankylosis, in flexion at an angle of 45 degrees or more.  See 38 C.F.R. § 4.71a, Diagnostic Code 5256 (2016).  

Turning to the evidence of record, the Veteran sought treatment at VA in July 2008 for his bilateral knees, at which time he was complaining of some stiffness and aching at times particularly worse with weather changes, bilaterally; he noticed more grinding.  On examination at that time, he was noted to have stable joints and normal muscle tone/strength.  He was diagnosed with bilateral knee pain.  He was referred for further consultation.  

In August 2008, the Veteran underwent a physical therapy consultation, at which time he reported having problems with popping, grinding and joint pain.  On examination, stability testing was normal, and it was noted that his knee flexion and extension were within normal limits; the examiner noted crepitus, grinding and popping during the consultation, although there was no swelling.  The Veteran had a follow-up on September 2, 2008, at which time the examiner noted that his strength and range of motion were good, although his knee pain had gotten worse that month due to "all the rain."  

In a September 10, 2008 VA treatment record, the Veteran reported that his left knee felt more unstable at that time; he continued to have more pain bilaterally, and he had worse symptoms on his right side.  The Veteran was referred for another consultation, although it appears that he sought private treatment instead.  

In November 2008, the Veteran was seen by a private physician, Dr. B.B., for significant bilateral knee pain that wakes him at night; he also reported that he was unable to perform physical sports or activities without significant pain.  On examination, the Veteran's gait was non-antalgic.  His left knee had a well-healed incision, although there was trace effusion at the arthroscopy portals.  There was no erythema, warmth, redness or signs of infection bilaterally; his anterior cruciate ligament (ACL), posterior cruciate ligament (PCL) , lateral collateral ligament (LCL) and medial collateral ligament (MCL) were intact bilaterally, although he had diffuse medial joint line tenderness and decreased patellar mobility, superior, inferior, medial and lateral.  Range of motion for the left knee was from 5 to 120 degrees, and 5 to 125 degrees in the right knee; there was no pain with forced flexion or extension bilaterally.  X-rays showed significant tri-compartmental arthritis bilaterally, left greater than right.  The Veteran was diagnosed with bilateral knee degenerative joint disease, and was given intra-articular injections of the bilateral knees at that time.  Dr. B.B. discussed the option of a bilateral total knee replacement with the Veteran at that time.  

The Board has reviewed the rest of Dr. B.B.'s records in the claims file.  In December 2008, the Veteran was again shown to have range of motion from 5 to 130 degrees bilaterally, although later that month his range of motion improved to zero to 130 degrees bilaterally.  The Veteran had substantially similar examination results through June 2009, at which time his range of motion was shown to be reduced to zero to 120 degrees of motion, bilaterally.  In a June 2009 letter, Dr. B.B. indicated that the Veteran had bilateral knee pain and significant tri-compartmental arthritis of both knees; he was prescribed an unloader brace, and was being treated with injections in order to "buy him some more time prior to needing total knee arthroplasty."  The balance of Dr. B.B.'s records is physical therapy treatment records for the individual knees following the respective total knee replacement procedures in June 2010 and June 2011.  

VA continued to manage the Veteran's pain medication for his knees throughout his period of treatment by Dr. B.B.  

The Veteran filed his claim for increased disability rating in May 2009.  The Veteran underwent a VA examination of his bilateral knees in June 2009.  At that time, the Veteran reported increased burning, constant pain with instability of both of his knees, requiring the use of braces.  He reported flare-ups, which consisted of increased frequency, duration and intensity of his pain; he described his pain as mild to moderate bilaterally, although later he reported he had severe pain in both knees that lasted all day.  He further reported intermittent locking, instability and swelling.  The examiner noted that he was receiving bilateral knee injections and taking Tylenol with phenyltoloxamine with good response and Advil.  The Veteran was currently employed as an occupational therapist at that time; although he reported that he had impaired mobility, weightbearing, transferring from sitting to standing, and concentration due to his bilateral knee disabilities.  He also reported impairment in his ability to sleep, drive, dress, bathe, and performance of chores and parenting duties.  He had poor response to use of assistive devices, including handrails, knee wraps, knee braces and joint unloaders.  

On examination, the Veteran had limitation of extension to 10 degrees bilaterally, and had flexion from 10 to 110 degrees, bilaterally, both actively and passively.  The examiner noted that the Veteran had an additional limitation of 10 degrees in flexion due to repetitive motion, noting a 10 to 100 degree range of motion bilaterally after repetitive motion.  His bilateral knees were stable with Lachman's, varus and valgus testing, although he had a four millimeter anterior displacement bilaterally during posterior drawer testing.  There was palpable tenderness throughout, with grade 2, moderate crepitus.  McMurray's testing was positive for medial meniscal derangement.  Swelling was noted on X-ray.  The Veteran was diagnosed with bilateral medial meniscal derangement, severe degenerative joint disease, moderate grade 2 chondromalacia, and ACL tear with reconstructive surgery with mild anterior drawers.  

In a January 5, 2010 VA treatment record, the Veteran reported that his right knee began locking on him while in bed.  The Veteran underwent a VA magnetic resonance imaging (MRI) scan of his bilateral knees in January 2010.  The MRI scan shown severe degenerative joint disease in both of his knees, with an absence of the medial meniscus of the right knee that could represent an extensive tear or could be due to the prior meniscectomy; there was a tear that distorted the body and posterior horn of the lateral meniscus of the left knee.  Each knee had a joint effusion, although the left side was larger; the left knee also had a Baker's cyst, and the right knee had two intra-articular loose bodies.

The Veteran underwent another VA orthopedic consultation in February 2010, at which time it was noted that the Veteran continued to have bilateral knee pain with occasional interference with job-related activities.  He wore unloader braces, and he reported having occasional sensations of instability of his knees when not wearing his braces.  On examination, the Veteran was noted to have an antalgic gait, small effusions of the knee, strong quads, patellofemoral tracking with crepitus, and some laxity of his bilateral knee joints noted.  He was diagnosed with severe bilateral degenerative joint disease of the knees; his total knee replacement options were discussed at that time.  

The Veteran underwent another VA examination of his bilateral knees in April 2010.  At that time, he reported bilateral knee pain every day, which averaged 6 out of 10; his pain was always worse with activity and never completely resolved.  Going up and down stairs especially aggravated his bilateral knee symptoms.  He further reported occasional locking, instability and swelling of the knees.  The Veteran took ibuprofen and used a transcutaneous electrical nerve stimulation (TENS) unit on a daily basis with mild-to-moderate improvement of his symptoms; he also reported that he had done physical therapy in the past with a mild improvement of his symptoms.  The Veteran reported working and having similar functional impairments in an occupational and during activities of daily living as described in the May 2009 examination report.  

On examination, the Veteran was limited to 10 degrees of extension bilaterally, and had flexion to 108 degrees with pain throughout that motion that was severe but not additionally limiting following repetitive use on examination.  There was swelling of his knees, more profound in his left knee and there was a large amount of crepitus on examination, more profound in his right knee.  He had bony hypertrophy bilaterally, and positive anterior drawer and Lachman's testing; he had normal McMurray's and posterior drawer testing, bilaterally, and varus and valgus testing was stable.  The examiner noted the January 2010 MRI scan results noted above.  The examiner diagnosed the Veteran with bilateral severe degenerative joint disease of the knees, ACL tears, and a left knee lateral meniscus tear.  

In a May 2010 VA orthopedic consultation of his left knee prior to surgery, the examiner noted that the Veteran current wore bilateral unloader braces which helped some.  On examination there was no erythema or swelling, although his left knee was tender to palpitation of the medial and lateral joint lines.  He had zero to 115 degrees of motion in his left knee at that time with normal muscle strength; his left knee was stable to varus and valgus stress testing.  The Veteran was referred for a left total knee replacement at that time; he underwent a total left knee arthroplasty procedure on June 16, 2010.  

In an October 2010 statement, the Veteran indicated that he was not applying for unemployability, as he returned to work in September 2010 following his left knee surgery.  

A VA orthopedic consultation of the right knee dated in June 2011 shows the Veteran reported continuous pain and progressive symptoms.  He wore an unloader brace on his right knee which had swelling and was diffusely tender to palpitation.  He had range of motion from zero degrees to 120+ degrees, with normal strength testing.  His right knee was stable to Lachman's, varus stress, and valgus stress testing.  The Veteran was referred for a right total knee replacement procedure at that time; he underwent a right total knee arthroplasty on June 29, 2011.  

Initially, regarding the 30 percent disability ratings for left and right knee instability, effective August 25, 2009 and December 25, 2008, respectively, the Board notes that such an evaluation is the highest possible evaluation for instability of the knee, and therefore the Board is unable to assign any higher disability rating for that symptomatology during the relevant periods on appeal at this time.  

However, the Board does find that assignment of those 30 percent disability ratings is warranted beginning September 10, 2008.  On that date, the Veteran reported more instability of his left knee and worse symptoms in his right knee.  Accordingly, by resolving reasonable doubt in the Veteran's favor, the Board finds that such is the first date that it is factually ascertainable that an increase in instability of the his bilateral knees occurred.  The evidence prior to that date does not demonstrate any increase in instability had occurred respecting either of the Veteran's knees.  Therefore, the Board finds that the 30 percent disability ratings for the Veteran's bilateral knee instability are warranted beginning September 10, 2008.  See 38 C.F.R. §§ 3.400(o); 4.71a, Diagnostic Code 5257.  

Turning to the bilateral knee arthritis disability ratings, based on the foregoing evidence, the Board finds that a 20 percent disability rating, but no higher, is warranted for each of the Veteran's knee disabilities during the respective appellate period under Diagnostic Code 5258.  Specifically, the Board notes that the Veteran reported intermittent locking during the June 2009 examination, and there is evidence of effusion of the knee joint as well as pain throughout the appeal period for each knee.  Accordingly, the Board finds that the evidence demonstrates that each knee prior to the total replacement surgery more closely approximates to dislocation of the semilunar cartilage of the knee with frequent episodes of "locking," pain and effusion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5258.

The Board is not able to further contemplate any disability rating under Diagnostic Code 5259, as it has already assigned a disability rating for dislocation of the semilunar cartilage and any assignment for removal of the semilunar cartilage under Diagnostic Code 5259 would be impermissible pyramiding.  See 38 C.F.R. § 4.71a, Diagnostic Code 5259; see also 38 C.F.R. § 4.14.  

Turning to the other applicable criteria in this case, throughout the relevant appeal periods for his bilateral knees, the Veteran's limitation of extension of his bilateral knees, respectively, is only limited to 10 degrees; such does not commensurate to a disability rating higher than 20 percent.  Likewise, the evidence does not demonstrate a limitation of flexion of either knee to less than 100 degrees during the relevant appeal periods; thus, a higher disability rating under Diagnostic Code 5260 is also not warranted in this case.  

The Board has also contemplated whether two separate disability ratings under 
Diagnostic Codes 5260 and 5261 would be more advantageous to the Veteran; however, given that the highest limitation of flexion was 100 degrees and the highest limitation of extension was to 10 degrees throughout the relevant appeal periods, such separate disability ratings would not be more advantageous to the Veteran than the already assigned disability rating under Diagnostic Code 5258.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  

Furthermore, as there is range of motion of the Veteran's bilateral knees, a disability rating under Diagnostic Code 5256 is not appropriate, as there necessarily is not any ankylosis of either knee joint.  See 38 C.F.R. § 4.71a, Diagnostic Code 5256; see Dinsay, supra.  Additionally, there is no evidence of any genu recurvatum of either knee, nor is there any evidence of impairment of the Veteran's tibia and fibula of the respective leg as a result of his bilateral knee disabilities throughout the relevant appeal periods.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5262, 5263.  

In short, the Board finds that 20 percent disability ratings, but no higher, are warranted for each of the Veteran's bilateral knee arthritis disabilities for the relevant appeal periods prior to his total replacement surgeries.  See 38 C.F.R. §§ 4.7, 4.71a, Diagnostic 5258.  The Board additionally finds that the Veteran's 30 percent disability ratings for the separate disability ratings for instability of his bilateral knees, beginning September 10, 2008 but no earlier, is warranted based on the evidence of record.  See 38 C.F.R. §§ 3.400(o), 4.71a, Diagnostic Code 5257.  In so reaching those conclusions, the Board has appropriately applied the benefit of the doubt doctrine in this case.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


ATTORNEY FOR THE BOARD	M. Peters, Counsel
Copy of Decision Sent to:	Disabled American Veterans
Department of Veterans Affairs


